Cook, J.,
dissenting. The majority decides an issue that the claimant did not raise in the court of appeals. Failure to raise the issue in the court below waives the opportunity to raise it here. State v. Lorraine (1993), 66 Ohio St.3d 414, 416, 613 N.E.2d 212, 216.
The court of appeals’ judgment that is appealed here is not a decision as to the application of R.C. 4123.84. Rather, the appellate court determined that the claimant had not complied with the requirements of that section. The claimant argued to the court of appeals that her evidence was timely submitted pursuant to the statute, not that the statute did not apply to her. In this court, claimant now seeks for the first time a decision that R.C. 4123.84 is not applicable to flow-through psychiatric injuries.
Accordingly, the court of appeals’ decision on the issue raised before that court is correct. This court should not, therefore, reverse the court of appeals. This cause ought not to have been heard here. The decision to allow this discretionary appeal was not unanimous.
Moyer, C.J., and Lundberg Stratton, J., concur in the foregoing dissenting opinion.